Citation Nr: 1125535	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-33 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable disability rating for erectile dysfunction.

2.  Entitlement to a restoration of a 100 percent disability rating for prostate cancer.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to January 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of restoration of a 100 percent disability rating for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected erectile dysfunction is not manifested by penile deformity.


CONCLUSION OF LAW

The criteria for a compensable disability rating for erectile dysfunction have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.31, 4.115b, Diagnostic Code 7522 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the claim for a compensable disability rating for erectile dysfunction, the Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran was provided sufficient VCAA notice with regard to his service connection claim in February 2007, prior to the October 2007 RO rating decision that granted service connection for erectile dysfunction.  Therefore, no further notice is needed under VCAA.


II.  Erectile Dysfunction

In a January 2007 rating decision, the Veteran was awarded special monthly compensation under 38 U.S.C.A. § 1114(k) (West 2002) and 38 C.F.R. § 3.350(a) (2010) for loss of use of a creative organ.

Service connection for erectile dysfunction as secondary to residuals of prostate cancer associated with herbicide exposure was granted by rating action dated in October 2007.  A zero percent disability evaluation was established.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where an unlisted condition is encountered it is permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's erectile dysfunction is rated noncompensable under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2010).  Where there is deformity of the penis with loss of erectile power, Diagnostic Code 7522 provides a 20 percent disability rating.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

In February 2007, the Veteran underwent VA examination.  He reported occasional difficulty obtaining and/or maintaining erection.  To date, treatment with Viagra was unsuccessful.  On examination, both testes were present.  The diagnosis was post-prostatectomy with erectile dysfunction.

In a November 2007 written statement, E.D., M.D., the Veteran's private treating physician indicated that the Veteran had erectile dysfunction with no positive response to any of the treatments rendered to date.

In a November 2007 written statement, the Veteran indicated that only on one occasion since his prostatectomy has he been able to obtain an erection, with or without prescription medication.  On this occasion, he obtained a very painful, partial erection brought on by a pellet inserted into his urethra.

In an October 2008 written statement, the Veteran reiterated that he had erectile dysfunction with no positive response to any treatment.  His prostatectomy did not cause penile deformity.  The Veteran believed that it was unreasonable and illogical to link penile deformity to erectile dysfunction.

In June 2010, the Veteran underwent VA examination.  There was erectile dysfunction, and vaginal penetration was not possible.  There was an absence of ejaculation.  On examination, the penis and testicles were normal.

In reviewing the record, the Board finds that the evidence reveals no deformity of the penis.  Indeed, the Veteran does not contend and has not asserted that his penis is deformed in any way, and a relevant private record and the VA examinations confirm that there is no deformity associated with the Veteran's penis.

Thus, one of the criteria for a 20 percent rating has not been met.  The Board acknowledges that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).  The Board has considered whether the Veteran's disability picture more closely approximates the criteria for the higher rating, even though one of the criteria is not met.  See 38 C.F.R. § 4.7.  However, in this case, the criteria include the conjunctive "with."  Use of the conjunctive in a statutory or regulatory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991); compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].

The Veteran has been granted benefits for loss of use of creative organ based on findings in the examination.  The criteria for a 20 percent evaluation under Diagnostic Code 7522 contemplate both loss of erectile power and deformity of the penis.  Here, there is no evidence of deformity of the penis, and it cannot be said that the criteria for a 20 percent rating are more nearly approximated than those for a noncompensable rating.  As the Veteran does not meet the minimal criteria for a compensable evaluation under this provision, a noncompensable evaluation is assigned.  38 C.F.R. § 4.31.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic codes provide a basis for a higher rating.  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization, related to the service-connected disorder discussed above that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The present service-connected disorder on appeal is adequately rated under the available schedular criteria, and higher ratings are available for additional symptomatology.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Additionally, for all the reasons explained above, the Board finds that there is no basis for a staged rating of the Veteran's service-connected erectile dysfunction, see Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999), and that the claim for a higher disability rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A compensable disability rating for erectile dysfunction is denied.





REMAND

The Veteran has appealed the reduction of the rating for his prostate cancer from 100 percent to 20 percent.

The Veteran's prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in the Veteran's evaluation based upon that, or any subsequent examination, is subject to the provisions of 38 C.F.R. § 3.105(e).  Furthermore, if there is no local reoccurrence or metastasis, the Veteran is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2010).

In this case, the Veteran underwent a radical retropubic prostatectomy and bilateral pelvic lymphadenectomy in August 2006.  Subsequently, there is no reference to any post-surgical treatment or therapy in any of the Veteran's written statements or in the February 2007 VA examination report.  However, the June 2010 VA examination report indicates that the Veteran's last antineoplastic treatment was on January 2, 2010.  Pursuant to Diagnostic Code 7528, the 100 percent rating is to continue until a veteran is examined six months after the cessation of such treatment.  However, there is no indication in the VA examination report as to the source of this information.

As this is the only reference to any post-surgical treatment for the Veteran's prostate cancer, and such treatment, if confirmed, would impact the application of the reduction of the Veteran's disability rating under Diagnostic Code 7528, the Board finds that a remand is necessary to clarify whether the Veteran underwent post-surgical treatment for his prostate cancer.  If that is the case, the RO will be instructed to obtain any such VA records or request from the Veteran a release to obtain any such private records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether he underwent any treatment for his prostate cancer after his August 2006 prostatectomy.  If the Veteran identifies any VA treatment, these records should be obtained.  If the Veteran identifies any private treatment, he should be asked to submit a release for VA to request these records.  Any records obtained should be associated with the claims file.

2.  Thereafter, readjudicate the Veteran's claim with the issuance of a supplemental statement of the case and allow the Veteran an appropriate period of time for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


